Filed 6/2/21 P. v. Sigmon CA2/2
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                 DIVISION TWO


 THE PEOPLE,                                                           B309691

           Plaintiff and Respondent,                                   (Los Angeles County
                                                                       Super. Ct. No. BA233386)
           v.

 DARRYL SIGMON,

           Defendant and Appellant.


THE COURT:
         On June 30, 2002, defendant and appellant Darryl Sigmon (defendant)
and an accomplice dragged a pedestrian to the side of a building repeatedly
demanding his money and threatening to kill him. Defendant was soon
arrested and later convicted of robbery with true findings that he had
suffered three prior serious felony convictions within the meaning of the
“Three Strikes” law (Pen. Code, §§ 1170.12,1 subds. (a)-(d), 667, subds. (b)-(i))
as well as a prior serious felony conviction within the meaning of section 667,
subdivision (a)(1). The trial court sentenced defendant as a third strike



1     All further statutory references are to the Penal Code, unless otherwise
indicated.
offender to 25 years to life in prison, with a five-year enhancement. The
judgment was affirmed on direct appeal. (See People v. Sigmon (Nov. 25,
2003, B162324) [nonpub.opn.].)
      In 2013 following the passage of Proposition 36, defendant filed a
petition for habeas corpus seeking resentencing pursuant to section 1170.126.
The trial court denied the petition with prejudice because defendant’s current
offense was a serious felony and thus defendant was ineligible for
resentencing. In 2014, defendant filed another habeas corpus petition based
upon People v. Vargas (2014) 59 Cal.4th 635 (Vargas), which barred the use
of certain prior convictions sustained in a single prosecution as strikes. The
trial court denied the petition upon finding that the rule in Vargas did not
apply retroactively to defendant. In February 2015, defendant filed a petition
in this court raising the same issue which was summarily denied. (See In re
Sigmon (Feb. 17, 2015, B261859).)
      In September 2020, defendant filed the current petition to recall his
sentence under Proposition 36, again based on Vargas, supra, 59 Cal.4th 635,
arguing that he was eligible for resentencing (under § 1170.18, Proposition
47), because robbery was not a “super strike.” On October 26, 2020, the trial
court denied the petition and issued a memorandum of decision explaining
the ruling.
      Defendant filed a timely notice of appeal from the order.
      Appointed counsel filed a brief raising no issues and asking this court
to follow the procedures set forth in People v. Serrano (2012) 211 Cal.App.4th
496. Where appointed counsel in an appeal seeking postjudgment relief finds
no arguable issues, the appellate court is not required to conduct an
independent review. (People v. Cole (2020) 52 Cal.App.5th 1023, 1039-1040,
review granted Oct. 14, 2020, S264278; see People v. Serrano, supra, at

                                       2
p. 503.) However we do review any contentions or arguments made if the
defendant files his or her own supplemental brief or letter. (People v. Cole,
supra, at p. 1039.)
      On March 2, 2021, we notified defendant of his counsel’s brief and gave
him leave to file, within 30 days, his own brief or letter setting forth any
grounds for appeal, contentions, or arguments he might wish to have
considered. That time has elapsed, and no such brief or letter has been filed.
      Because neither defendant nor appellate counsel identified an issue
warranting reversal, we dismiss the appeal as abandoned. (People v. Cole,
supra, 52 Cal.App.5th at p. 1040; People v. Figueras (2021) 61 Cal.App.5th
108, 111, review granted May 12, 2021, S267870; People v. Scott (2020) 58
Cal.App.5th 1127, 1135, review granted Mar. 17, 2021, S266853; but see
People v. Gallo (2020) 57 Cal.App.5th 594, 598 [independent review the entire
record is discretionary]; People v. Flores (2020) 54 Cal.App.5th 266, 269
[same]; People v. Allison (2020) 55 Cal.App.5th 449, 456 [same].)
                                 DISPOSITION
      The appeal is dismissed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




______________________________________________________________________
ASHMANN-GERST, Acting, P. J.       CHAVEZ, J.          HOFFSTADT, J.




                                        3